PER CURIAM.
We affirm the judgment below on the authority of the rule stated in Florida Moss Products Co. v. City of Leesburg, 93 Fla. 656, 112 So. 572, 574 (1927):
“Where the consideration sought to be shown by parol is purely contractual in its character and imposes upon one of the parties an additional contractual obligation repugnant to the plain terms of the written contract, parol proof may not be resorted to for the purpose of enforcing such additional obligation, since parol evidence is no more admissible to vary or add to the written instrument in that respect than it is in any other.”
Accord: Mallard v. Ewing, 121 Fla. 654, 164 So. 674 (1936); Bond v. Hewitt, 111 Fla. 180, 149 So. 606 (1933); Whitehead v. Rowland, 352 So.2d 128 (Fla. 2d DCA 1977), cert. denied, 359 So.2d 1218 (Fla.1978); Maszewski v. Piskadlo, 318 So.2d 226 (Fla. 2d DCA 1975).
Affirmed.